Shelley, J.,
— This matter comes before us on a motion of the above-named individual defendants for a protective order against their oral examination by plaintiff for the purposes of discovery and for use as evidence in the above action proposed to be taken by plaintiff pursuant to written notice served on their counsel.
Plaintiff instituted an action in assumpsit against the above-named defendants wherein it seeks to recover for advertising and promotional services. The basis for the action is an alleged oral “client-agency contractual relationship” contract.
The complaint avers:
“25. All services performed by plaintiff were performed at the specific instance and request of and accepted by Defendant Republican State Committee by its duly authorized officers and agents, Defendants George I. Bloom, William M. Donovan, William Keisling and Phillip T. Sharpies.”
The individual defendants have filed objections (1) in the nature of a demurrer, on the basis that the complaint fails to aver any prima facie individual responsibility of the individual defendants for the alleged serv*680ices rendered; (2) raising a question of jurisdiction over the individual defendants because of improper service upon them; and (3) a motion for a more specific complaint.
There was endorsed on the preliminary objections a notice to plead, but no answer has as yet been filed to the preliminary objections. Thereupon, despite the outstanding undetermined preliminary objections, plaintiff served notice on defendants’ counsel requiring defendants to submit to oral examination for the purposes of discovery and for use as evidence in this action or for both purposes:
“. . . on all matters not privileged, which are relevant and material to the issues and subject matter involved in the pending action, including but not limited to the facts of the contract, events leading up thereto and to transactions and negotiations between the parties to the said action. . . .”
Upon receipt of this notice the individual defendants filed their motion for a protective order to which an answer has been filed and is presently before us for determination.
Plaintiff filed the notice for the oral examination of the four individual defendants pursuant to Rule 4007-(a) of the Pennsylvania Rules of Civil Procedure which provides:
“(a) Any party may take the testimony of any person, including a party, for the purpose of discovery by deposition upon oral examination or written interrogatories of the identity and whereabouts of witnesses. Subject to the limitations provided by Rule 4011, the deponent may also be examined regarding any matter, not privileged, which is relevant to the subject matter involved in the action and will substantially aid in the preparation of the pleading or the preparation or trial of the case.”
*681In their motion for a protective order, the individual defendants assigned as reasons (1) that because William M. Donovan, William Keisling and Phillip T. Sharpies were not properly served and made a party to this action, this court has no jurisdiction over the said defendants and no legal authority exists for the taking of their depositions in the matter herein sought; (2) that no depositions or discovery proceeding should be had on the merits until the preliminary objections in the nature of demurrer have been disposed of; and (3) that because of the preliminary objections filed by them may result in the dismissal of plaintiff’s action against them, the taking of depositions by plaintiff at this time constitutes an undue burden and annoyance and an unreasonable expense to the defendants.
The basis for defendants’ motion is Pa. R. C. P. 4011, which provides that:
“No discovery or inspection shall be permitted which ...(b) causes unreasonable annoyance, embarrassment, expense or oppression to the deponent or any person or party; . . .”
Defendants rely on Deans v. Pollock-Timblin Co., Inc., 14 D. & C. 2d 455 (1958), and Dussell v. Kaufman Construction Co., Inc., 10 D. & C. 2d 505 (1957), both of which hold in substance that a defendant will not be compelled to answer interrogatories filed by the plaintiff before preliminary objections to the complaint are disposed of.
Plaintiff calls to our attention Frantz v. Erickson, 11 Cumb. 95 (1960), which holds that discovery proceedings, at a time when preliminary objections in the nature of a demurrer have been filed, are not premature. The reason for the rule in the Frantz case was the long adopted practice of the court of permitting plaintiff to file an amended complaint before final dismissal of any action on a demurrer. With respect to the demurrer *682herein under consideration, we are inclined to agree with the ruling in the Deans and Dussell cases.
Defendants not only ask us in their preliminary objections to dismiss the complaint for failure to plead a cause of action against defendants, but have likewise asked us to strike the return of service made upon defendants, William M. Donovan, William Keisling, and Phillip T. Sharpies because they were not properly served pursuant to Pa. R. C. P. 1009 and that, therefore the return of the service as made on them is void as a matter of law.
Our disposition of the question of jurisdiction is appealable under the Act of March 5,1925, P. L. 23,12 PS §672. While the practice under Rule 1017(b) (1) is designed to replace the practice under the Act of 1925, the right to appeal under the act is expressly preserved: Pa. R. C. P. 1451(b)(7); Dozor Agency v. Rosenberg, 403 Pa. 237, 240 (1961).
It would, therefore, seem to be an unreasonable annoyance to the three defendants last above-named to require them to take time away from their affairs and subject themselves to detailed examination to help plaintiff in the preparation of a case that, as a result of the preliminary objections now pending and awaiting determination, may be dismissed and never come to trial.
The basic test to be applied in ruling upon plaintiff’s request to require defendants to submit to oral examination for purposes of discovery is whether the request will substantially aid in the preparation of the pleadings or the preparation or trial of the case as provided by Pa. R. C. P. 4007(a). A plaintiff under this rule may secure discovery (1) to aid in the preparation of his pleadings, or (2) to aid in the preparation for trial of the case. Plaintiff cannot contend that the request which it filed was for the purpose of aiding it in the preparation of its complaint, since its complaint has *683already been filed and served, and it would seem inherent in the portion of the rule permitting discovery to “aid in the . . . preparation or trial of the case,” that the ease must be at issue. As we view the matter, therefore, plaintiff’s request was filed too late to “aid in the preparation of the pleadings” and too early to “aid in the . . . preparation or trial of the case.” Our conclusion is in accord with the views of the editors of Goodrich-Amram, §4005 (a)-5:
“If no interrogatories are needed in connection with the pleadings, but interrogatories are to be served to get information to aid in the preparation of the case for trial, they will be postponéd until the pleading stage of the action is over.”
While our ruling in this matter as it refers to jurisdiction relates only to the three defendants, William M. Donovan, William Keisling and Phillip T. Sharpies, it would serve no useful purpose at this time to require the other individual defendant, George I. Bloom, to submit to oral examination, for the matter of the demurrer is still undisposed of.
For the foregoing reasons, we make the following

Order

And now, August 12,1963, plaintiff’s motion to compel defendants to submit to oral examination for the purposes of discovery and for use as evidence in this action, or for both purposes, is dismissed.